Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

			Prosecution Reopened
In view of the appeal brief filed on 12/4/2020, PROSECUTION IS HEREBY REOPENED.  A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/CORIS FUNG/           Supervisory Patent Examiner, Art Unit 1732                                                                                                                                                                                             



Claim Objections
s 52-71 are objected to because of the following informalities:  
In order to ensure proper antecedent basis, it is suggested to amend: 
“The binder” to “The aqueous binder” in line 1 of each claims 53-59 and 62-71,

“the composition” to “the aqueous binder composition” in line 1 of each claims 52 and 60,

“the binder” to “the aqueous binder” in line 1 of each claims 57-59 and 69-71,

“component” to “the component” in line 1 of each claims 53-56, 61-68, line 2 of each claims 56 and 68,


Further, it is suggested to amend “, amine” to “, or amine” in claim 52, lines 11 

and 15.
 
 Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 52-58 and 60-70 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 6-7, 10-11, 13, 17 and 21 of copending Application No. 14/581,865. Although the claims at issue are not identical, both teach an aqueous binder composition.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Regarding claim 52, claim 1 of ‘865 claims an aqueous binder composition for mineral fibers, wherein the binder composition comprises
a component (i) in the form of one or more compounds selected from
compounds of the following formula, and any salts thereof:

    PNG
    media_image1.png
    209
    221
    media_image1.png
    Greyscale

in which R1 corresponds to H, alkyl, monohydroxyalkyl, dihydroxyalkyl, polyhydroxyalkyl, alkylene, alkoxy, amine;
compounds of the following formula, and any salts thereof:

    PNG
    media_image2.png
    209
    200
    media_image2.png
    Greyscale

in which R2 corresponds to H, alkyl, monohydroxyalkyl, dihydroxyalkyl, polyhydroxyalkyl, alkylene, alkoxy, amine;
a component (ii) in the form of one or more compounds selected ammonia, amines, salts thereof;
a component (iii) in the form of one or more carbohydrates;
a component (iv) in the form of one or more compounds selected from sulfamic acid, derivatives of sulfamic acid, salts thereof.


Regarding claim 53, claim 6 of ‘865 claims the binder composition of claim 1, wherein the binder composition comprises
component (i) in the form of ascorbic acid;
component (ii) in the form of ammonia and/or diethanolamine and/or triethanolamine;
component (iii) in the form of dextrose and/or a glucose syrup with a dextrose equivalent (DE) of 60-99;
component (iv) in the form of sulfamic acid and/or one or more salts thereof and/or in the form of N-cyclohexyl sulfamic acid and/or one or more salts thereof.
	
Regarding claim 54, claim 6 of ‘865 claims component (iii) in the form of dextrose and/or a glucose syrup with a dextrose equivalent (DE) of 60-99.

	Regarding claim 55, claim 6 of ‘865 claims component (iii) in the form of dextrose and/or a glucose syrup with a dextrose equivalent (DE) of 60-99.	
	Glucose syrup is a hexose as claimed in instant claim 4. 

Regarding claim 56, claim 7 of ‘865 claims the proportion of components (i), (ii), (iii), and (iv) is from 1 to 50 weight-% component (i), based on a mass of components (i) and (iii), from 50 to 99 weight-% component (iii), based on a mass of components (i) 

Regarding claim 57, claim 3 of ‘865 claims component (ii) is selected from ammonia and/or amines. 

Regarding claim 58, claim 17 of ‘865 claims the binder composition comprising urea. 

Regarding claim 60-63, 65-67, claim 6 of ‘865 claims the binder composition of claim 1, wherein the binder composition comprises
component (i) in the form of ascorbic acid;
component (ii) in the form of ammonia and/or diethanolamine and/or triethanolamine;
component (iii) in the form of dextrose and/or a glucose syrup with a dextrose equivalent (DE) of 60-99;
component (iv) in the form of sulfamic acid and/or one or more salts thereof and/or in the form of N-cyclohexyl sulfamic acid and/or one or more salts thereof.

Regarding claim 64, claim 6 of ‘865 claims the binder composition of claim 1, wherein the binder composition comprises
component (iv) in the form of sulfamic acid and/or one or more salts thereof and/or in the form of N-cyclohexyl sulfamic acid and/or one or more salts thereof.


Regarding claim 68, claim 7 of ‘865 claims the proportion of components (i), (ii), (iii), and (iv) is from 1 to 50 weight-% component (i), based on a mass of components (i) and (iii), from 50 to 99 weight-% component (iii), based on a mass of components (i) and (iii), from 0.05 to 15 weight-% component (iv), based on a mass of components (i) and (iii).This range taught by ‘865 overlaps the claimed range of claim 56. 
Regarding claim 69, claim 3 of ‘865 claims component (ii) is selected from ammonia and/or amines. 

Regarding claim 70, claim 17 of ‘865 claims the binder composition comprising urea.

Claim Objections
Claims 52-71 are objected to because of the following informalities:  
Regarding claim 52, the formula comprising R1 is blurry. 
For clarity, appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 52, 55, 56, 60, 63, 67, 68 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US20070122359).
Wang, paragraphs 7-11 of the PGPUB, teaches a dentifrice composition comprising:
(a) a binder system which provides a viscosity of from about 10,000 Pas to about 450,000 Pas
i) a hydrophilic clay material;
ii) a modified cellulose polymer;
iii) a carboxyvinyl polymer; and
iv) a natural gum derived anionic polymer;
(b) an effective amount of an oral care active; and
(c) a polar solvent carrier.
Wang, paragraph 30 of the PGPUB, further teaches (a) the binder system comprising a starch as a binder material. 
Wang, paragraph 40 of the PGPUB, further teaches (b) the oral care active comprising vitamin C (ascorbic acid) as a nutrient oral care agent. 
Wang, paragraph 41 of the PGPUB, further teaches (b) the oral care active comprising ascorbic acid as an antioxidant. 
Wang, paragraph 58 of the PGPUB, further teaches (c) the polar solvent carrier comprising water. 
Wang, paragraph 77 of the PGPUB, further teaches the composition comprising an additional component such as sodium cyclamate as a sweetening agent. 

Sodium cyclamate is also known sodium N-cyclohexylsulfamate as taught by Wang reads on a salt of N-cyclohexylsulfamic acid as claimed in claim 52. 
Starch as taught by Wang reads on a carbohydrate as claimed in claim 52. 
Ascorbic acid or vitamin C as taught Wang reads on the compound when R1 corresponds to a dihydroxyalkyl as claimed in claim 52.
A preamble of “for mineral fibers” is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478,481 (CCPA 1951). Where the claimed and prior art product(s) are identical or substantially identical, or are produced by identical or substantially identical process(es) the burden of proof is on applicant to establish that the prior art product(s) do not necessarily or inherently possess the characteristics of the instantly claimed product(s), see In re Best, 195USPQ 430.



Regarding claim 56, Wang, paragraph 77 of the PGPUB, teaches the flavor and sweetening agents may together comprise from 0.01% to 5% by weight or more of the preparations.

Regarding claim 60, Wang, paragraphs 7-11 of the PGPUB, teaches dentifrice composition comprising:
(a) a binder system which provides a viscosity of from about 10,000 Pas to about 450,000 Pas
i) a hydrophilic clay material;
ii) a modified cellulose polymer;
iii) a carboxyvinyl polymer; and
iv) a natural gum derived anionic polymer;
(b) an effective amount of an oral care active; and
(c) a polar solvent carrier.
Wang, paragraph 30 of the PGPUB, further teaches (a) the binder system comprising a starch as a binder material. 
Wang, paragraph 58 of the PGPUB, further teaches (c) the polar solvent carrier comprising water. 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have a composition comprising starch, sodium cyclamate and water as taught by Wang as this is one suitable combinations of components to make a dentifrice composition. 
Sodium cyclamate is also known sodium N-cyclohexylsulfamate as taught by Wang reads on a salt of N-cyclohexylsulfamic acid as claimed in claim 60. 
Starch as taught by Wang reads on a carbohydrate as claimed in claim 60. 
A preamble of “for mineral fibers” is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478,481 (CCPA 1951). Where the claimed and prior art product(s) are identical or substantially identical, or are produced by identical or substantially identical process(es) the burden of proof is on applicant to establish that the prior art product(s) do not necessarily or inherently possess the characteristics of the instantly claimed product(s), see In re Best, 195USPQ 430.


Sodium cyclamate is also known sodium N-cyclohexylsulfamate as taught by Wang reads on a salt of N-cyclohexylsulfamic acid as claimed in claim 62. 

Regarding claim 67, Wang, paragraph 77 of the PGPUB, further teaches the composition comprising an additional component such as a combination of a hexose and a pentose as sweetening agents.

Regarding claim 68, Wang, paragraph 77 of the PGPUB, teaches the flavor and sweetening agents may together comprise from 0.01% to 5% by weight or more of the preparations.

Allowable Subject Matter
Claims 53-54, 57-59, 61-62, 64-66 and 69-71 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and further if all double patenting issues are resolved. 

Regarding claim 53, although Wang teaches sucrose and starch, Wang does not teach the composition comprising a carbohydrate having a DE value of from 60 to less than 100 as claimed in claim 53.

Regarding claim 54, although Wang teaches sucrose and starch, Wang does not teach the composition comprising a glucose syrup having a DE of from 60 to less than 100 as claimed in claim 54.

Regarding claim 57, although Wang teaches ammonium persulfate, Wang does not teach the composition comprising ammonia or an amine as claimed in claim 57.

Regarding claim 58, although Wang teaches a composition, Wang does not teach the composition comprising urea as claimed in claim 58. 

Regarding claim 59, although Wang teaches a composition, Wang does not teach the composition further comprising one or more fluorescent dyes which become non-fluorescent upon curing of the binder composition as claimed in claim 59.

Regarding claim 61, although Wang teaches sodium cyclamate, Wang does not teach the composition comprising sulfamic acid as claimed in claim 61. 

Regarding claim 62, although Wang teaches sodium cyclamate, Wang does not teach the composition comprising N-cyclohexyl sulfamic acid as claimed in claim 62. 



Regarding claim 65, although Wang teaches sucrose and starch, Wang does not teach the composition comprising a carbohydrate having a DE value of from 60 to less than 100 as claimed in claim 65.

Regarding claim 66, although Wang teaches sucrose and starch, Wang does not teach the composition comprising a glucose syrup having a DE of from 60 to less than 100 as claimed in claim 66.

Regarding claim 69, although Wang teaches ammonium persulfate, Wang does not teach the composition comprising ammonia or an amine as claimed in claim 69.

Regarding claim 70, Wang teaches a composition, Wang does not teach the composition comprising urea as claimed in claim 70. 

Regarding claim 71, although Wang teaches a composition, Wang does not teach the composition further comprising one or more fluorescent dyes which become non-fluorescent upon curing of the binder composition as claimed in claim 71.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        2/11/21